Citation Nr: 1201159	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Board notes that the Veteran was afforded a VA examination for his low back disability in January 2007.  Pertinently, the Veteran complained of pain, weakness, and stiffness as well as flare-ups which occur ten times a month.  Upon examination, the VA examiner reported that the Veteran had normal thoracolumbar curvature as well as no muscular spasms.  Range of motion testing of the Veteran's lumbar spine revealed flexion up to 90 degrees, lateral flexion to the right and left up to 30 degrees, left and right lateral rotation up to 30 degrees, and extension up to 30 degrees.  Moreover, the January 2007 VA examination report noted that there was pain associated with extreme hip flexion and external rotation bilaterally.  Further, although there was no additional limitation of range of motion or joint function due to pain, fatigue, weakness, or lack of endurance with repetitive use, the VA examiner noted that there was "some mild pain"  with repetitive use.  In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of low back motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the lower back is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide and/or identify any recent medical examination and treatment records pertaining to his service-connected lumbosacral strain.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should thereafter schedule the Veteran for a VA examination for his service-connected lumbosacral strain.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbosacral strain as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is accompanied and/or limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the low back disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should state the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected lumbosacral strain alone renders him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3. Thereafter, the RO should readjudicate the claim, to include adjudication of whether a total rating for compensation purposes based on individual unemployability (TDIU) is warranted due to the service-connected low back disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


